Callahan and Breitel, JJ.
(dissenting). We dissent on the ground that the contract called for payment of the price within ten days of the date of agreement. That would require payment to be made on or before December 22d. Payment was conditioned upon presentation of seller’s documents. The contract was not ambiguous, and its construction was for the court. At 3:30 p.m. on December 22d, the defendant’s messenger presented an envelope alleged to contain the documents and asked for a check in payment of the price. While it is true that seller gave no advance notice before the time of presenting the documents, since they were tendered on the last day, the buyer must have known that he could be called upon to make payment on that day. When the documents were tendered the buyer made no objection as to (1) the time of the tender, (2) the inspection of the documents, or (3) that he had another ten days for payment. His response was that the bank was closed and he wanted until the next business day, which happened to be four days away, to make payment. In fact, only when pressed on cross-examina*718tion did the buyer testify that he asked to see the documents. Surely, when one rejects tender, one is limited to the grounds for rejection offered, especially where the grounds are removable. (3 Williston on Sales [Bev. ed.], § 495.) The motive of the seller might be explained in that the market rose, but it might be equally explained that the buyer’s motive on the day of tender was that he did not have the money in the bank, which was the fact.
The judgment in favor of the defendant should be affirmed, with costs.
Dore, J. P. and Cohh, J., concur with Yah Yoorhis, J.; Calla-hah and Breitel, JJ., dissent and vote to affirm, in opinion.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event. Settle order on notice.